Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-9 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and an apparatus for monitoring message packets that are exchanged between at least two control units, wherein the at least two control units are connected by a distributor, comprising: mirroring a data stream between a first distributor port and a second distributor port at a third distributor port, and transmitting the data stream to a computer system; searching in the data stream until a first known identifier is identified; reading the data item of a predefined size following the identified identifier and interpreting the data item as a length specification for a payload of the corresponding message packet for the identified identifier; checking whether the data stream has an additional known identifier after the interval determined by the length specification; and displaying or recording on the computer system of the messages identified in the data stream if the check has a positive result after the at least one repetition at set forth in the specification and independent claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Keesara et al, U.S. Patent Application Publication No. 2014/0075041 A1.
b. 	Huddleston et al, U.S. Patent No. 11,425,232 B2.
c. 	Kucharczyk et al, U.S. Patent No. 7,792,046 B2.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            August 17, 2022